Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/199,065 filed on 3/11/21. Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17
Line 2: “a second clutch plates” should be amended to -- a second clutch plate --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1
Line 5: “the air gap”
There is insufficient antecedent basis for the claimed limitation.
Line 7: “an air gap”
It is unclear if limitation is the same as is mentioned on line 5 or that an additional air gap is being claimed.
Claim 2
Line 2: “a magnetic flux”
It is unclear if limitation is the same as is mentioned in claim 1 or that an additional magnetic flux is being claimed.
Claim 14
Line 9: “a second friction face”
It is unclear if limitation is the same as is mentioned on line 5 or that an additional second friction face is being claimed.
Claims 3-13, 15 & 16 are also rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-15 & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,325,709 to Kuwabara.
Claim 1
Kuwabara discloses in Fig 1,
An electromagnetic clutch assembly comprising: a pair of clutch plates comprising: a first clutch plate (e.g. 12) configured to rotate around a rotational axis (e.g. axis concentric with 22); and a second clutch plate (e.g. 40) configured to rotate around the rotational axis; and an electromagnetic coil (e.g. 6) circumferentially surrounding the air gap (e.g. gap between 10 & 41), wherein the electromagnetic coil is configured to generate a magnetic flux passing through the first clutch plate and the second clutch plate [e.g. A(h1)], wherein the pair of clutch plates define an air gap (e.g. gap between 10 & 41) between the first clutch plate and the second clutch plate in the absence of the magnetic flux, and wherein the magnetic flux is configured to cause at least one of the first clutch plate or the second clutch plate to move to close the air gap (Column 6, Lines 5-26).

Claim 2
The electromagnetic clutch assembly of claim 1, wherein the electromagnetic coil is configured to generate a magnetic flux having a magnetic axis that is substantially parallel to the rotational axis as the magnetic flux passes through the first clutch plate and the second clutch plate (e.g. Fig 1, the magnetic flux A(H1) runs parallel and through the clutch plates).
Claim 3
The electromagnetic clutch assembly of claim 1, wherein the electromagnetic coil includes one or more conductors wound around the rotational axis (Column 6 lines 27-55 having at least one conductor coil).
Claim 4
The electromagnetic clutch assembly of claim 1, wherein the first clutch plate comprises a first friction surface and the second clutch plate comprises a second friction surface, wherein the first friction surface faces the second friction surface (e.g. 10 & 41 have absorption surfaces that abut and engage frictionally as well as magnetically).
Claim 5
The electromagnetic clutch assembly of claim 4, wherein the pair of clutch plates are configured to contact the first friction surface and the second friction surface when the pair of clutch plates close the air gap in response to the magnetic flux passing through the first clutch plate and the second clutch plate (Column 7, lines 39-58, activation of the coil causes the friction engagement of the clutch plates).


Claim 6
The electromagnetic clutch assembly of claim 4, wherein the first friction surface and the second friction surface are within a core of the electromagnetic coil when the pair of clutch plates close the air gap (e.g. Fig 1, engagement of clutch plates places them radially inward of the core).
Claim 7
The electromagnetic clutch assembly of claim 4, wherein the first friction surface is configured to drive the second friction surface in a rotational direction around the rotational axis when the first friction surface contacts the second friction surface and the first friction surface rotates in the rotational direction around the rotational axis (Column 7, lines 39-58, activation of the coil causes the friction engagement of the clutch plates).
Claim 8
The electromagnetic clutch assembly of claim 1, wherein the first clutch plate is configured to contact the second clutch plate over a contact area when the pair of clutch plates close the air gap, and wherein the first clutch plate and second clutch plate define a contiguous ferromagnetic core within a core of the electromagnetic coil when the pair of clutch plates close the air gap (e.g. 10 & 41 have absorption surfaces that abut and engage frictionally as well as magnetically when activated).
Claim 11
The electromagnetic clutch assembly of claim 8, wherein the electromagnetic coil is configured to generate a magnetic flux having a north pole and a south pole, wherein the contact area is between the north pole and the south pole when the pair of clutch 
Claim 12
The electromagnetic clutch assembly of claim 1, further comprising a spring (e.g. 9, Fig 6a) configured to exert a spring force on the second plate in a direction away from the first clutch plate.
Claim 13
The electromagnetic clutch assembly of claim 12, further comprising a controller (e.g. C) operatively connected to the electromagnetic coil, wherein the controller is configured to cause the electromagnetic coil to generate a magnetic flux overcoming the spring force and causing the pair of clutch plates to close the air gap (Column 7 lines 39-58).
Claim 14
An electromagnetic clutch assembly comprising: a pair of clutch plates comprising: a first clutch plate (e.g. 12) comprising a first friction face (e.g. 10) configured to rotate around a rotational axis (e.g. axis concentric with 22); and a second clutch plate (e.g. 40) comprising a second friction face (e.g. 41) configured to rotate around the rotational axis, wherein the second friction face opposes the first friction face, an electromagnetic coil (e.g. 6) wound around an air gap (e.g. gap between 10 & 41), the air gap being between the first friction face and a second friction face, wherein the electromagnetic coil is configured to generate a magnetic flux passing through the first friction face and the second friction face; a controller operatively connected to the electromagnetic coil, wherein the controller is configured to cause the electromagnetic 
Claim 15
The electromagnetic clutch assembly of claim 14, wherein the first friction face and the second face surface are within a core of the electromagnetic coil when the pair of clutch plates close the air gap between the first friction face and the second friction face (e.g. Fig 1, engagement of clutch plates places them radially inward of the core).
Claim 17
A method of engaging an electromagnetic clutch, the method comprising: rotating a first clutch plate (e.g. 12) around a rotational axis (e.g. axis concentric with 22), wherein a second clutch plate (e.g. 40) is located adjacent to the first clutch plate with an air gap between the first clutch plate and the second clutch plate; and generating a magnetic flux with an electromagnetic coil (e.g. 6), the electromagnetic coil including one or more conductors (Column 6 lines 27-55 having at least one conductor coil) circumferentially wound around the air gap, wherein the magnetic flux is configured to close the air gap between the first clutch plate and the second clutch plate.
Claim 18
The method of claim 17, further comprising: modifying the generated magnetic flux to disengage the first clutch plate from the second clutch plate, wherein, when disengaged, the air gap is present between the first clutch plate and the second clutch 
Claim 19
The method of claim 18, wherein modifying the generated magnetic flux comprises modifying a current conducted through the electromagnetic coil (Column 7, lines 59-67 & Column 8 lines 1-10, no excitement of coils causes disengagement).
Claim 20
The method of claim 18, wherein, when disengaged, a spring (e.g. 9, Fig 6a) biases the first clutch plate apart from the second clutch plate to create the air gap.
Allowable Subject Matter
Claims 9, 10 & 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Knoblauch ‘232 teaches an electromagnetic actuator for a sliding sleeve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659